Name: Commission Decision No 2645/86/ECSC of 30 July 1986 implementing Decision No 2064/86/ECSC establishing Community rules for State aid to the coal industry
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1986-08-27

 Avis juridique important|31986S2645Commission Decision No 2645/86/ECSC of 30 July 1986 implementing Decision No 2064/86/ECSC establishing Community rules for State aid to the coal industry Official Journal L 242 , 27/08/1986 P. 0001COMMISSION DECISION N ° 2645/86/ECSCof 30 July 1986implementing Decision N ° 2064/86/ECSC establishing Community rules for State aid to the coal industryTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision N ° 2064/86/ECSC (1) of 30 June 1986 establishing Community rules for State aid to the coal industry, and in particular Article 15 thereof, Having consulted the Council, Whereas pursuant to Decision N ° 2064/86/ECSC the Commission shall authorize, subject to the conditions therein set out, financial measures by Member States in aid of the Community coal industry; Whereas Decision N ° 2064/86/ECSC therefore provides that Member States must notify the Commission at least three months before the measures enter into force of full particulars of the financial measures planned for the following year and the reasons therefore and scope thereof; whereas to ensure that the communications in question are comparable and to expedite the assembling and checking of this information, it is desirable that a common framework for presenting it should be set up; Whereas in order for the Commission to carry out its continuous monitoring of the supply conditions of the steel industry, it is necessary that coal and steel undertakings in the Community should give information on the supply of coal and coke from the Community and from third countries, HAS ADOPTED THIS DECISION: Article 1The information provided for under Article 9 (2) of Decision N ° 2064/86/ECSC shall be notified in the forms shown inAnnexes 1 and 3 to 8 hereto, bearing in mind the explanatory notes in Annex 9. Article 21. Coal undertakings within the Community shall notify the Commission of contracts or additional clauses to contracts relating to the delivery of coal and coke to the Community's iron and steel industry. 2. The information referred to in paragraph 1 shall be forwarded to the Commission not later than thirty days after the date on which the contract or additional clause was concluded as shown on forms M and C in Annex 2 and shall be protected by professional secrecy. Article 31. To enable the Commission to fix indicative cif prices as referred to in Article 12 of Decision N ° 2064/86/ECSC the Community undertakings involved shall notify the Commission of their purchases and coking coal or coke from third countries intended for the iron and steel industry's blast furnaces. 2. The information referred to in paragraph 1 shall be forwarded to the Commission every quarter as shown on form PT in Annex 2 and shall be protected by professional secrecy. Article 41. Producers and consumers of coking coal and coke shall supply the Commission, either directly or through a national organization created for that purpose, with the information necessary to establish flows of deliveries. Declarations shall be made half-yearly to the Commission at the latest six weeks after the end of the half-year. They shall be protected by professional secrecy. 2. The form and content of declarations, together with the necessary forms, shall be laid down by the Commission. 3. Where the coking plant and/or blast furnace are situated in a Member State other than that where the coal undertaking is situated, the Commission on request of the Member State granting the aid shall notify the information necessary to calculate the aid. Article 51. Any mutual agreement on the supply or removal of coal and/or coke shall be regarded as being a long-term contract within the meaning of Article 12 of Decision N ° 2064/86/ECSC if it covers a period of at least three years and applies either to a fixed tonnage or to a fixed percentage of the purchaser's requirements. 2. (a) The agreement relating to a fixed tonnage may provide for variations above or below this tonnage provided that they do not exceed the following: - for contracts for a term of three to four years either 4 % of the total tonnage or 8 % of each year's tonnage; - for contracts for four years or more, either 6 % of the total tonnage or 10 % of each year's tonnage. b) The fixed tonnage agreement may also benefit the purchaser by providing for an option on a tonnage of a maximum of 10 % of the fixed tonnage agreed upon each year. This option must be exercised not later than six months before the commencement of the delivery period. Article 6If a seller's available supplies are insufficient to meet all deliveries for which he is contractually bound he must treateach contract equally by ensuring that each fixed tonnage contract for the period concerned receives the same delivery percentage in proportion to its contractual tonnage as is allowable for contracts covering all requirements compared with the same deliveries for the previous two years. Article 7At the request of one or more Member States, the Commission may authorize simplifications of the communication procedure. Article 8The material obtained or compiled by the national authorities in implementing this Decision shall be centralized in the national departments and held at the disposal of the Commission at all times. Article 9Decision N ° 2514/76/ECSC (1) is hereby repealed. Decision N ° 3544/73/ECSC (2) is repealed with effect from 1 January 1987. Article 10This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1986. However, Articles 2 to 6 shall apply with effect from1 January 1987. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 1986. For the CommissionNicolas MOSARMember of the CommissionSPA:L111UMBE00.95FF: 1UEN; SETUP: 01; Hoehe: 939 mm; 176 Zeilen; 5985 Zeichen; Bediener: WILU Pr.: C; Kunde: 37180 Montan England (1) OJ N ° L 177, 1. 7. 1986, p. 1. (1) OJ N ° L 292, 23. 10. 1976, p. 1. (2) OJ N ° L 361, 29. 12. 1973, p. 18. ANNEX 1 (Ref. Articles 3 and 4 of Decision N ° 2064/86/ECSC)PIT COSTSCountry: . Coalfield: . Undertaking: . FORM 1 a)Date: . >TABLE>Annex 1 (cont'd) PIT REVENUES AND RESULTSCountry: . Coalfield: . Undertaking: . FORM 1 b)Date: . >TABLE> ANNEX 2 (Ref. Articles 3, 4 and 12 of Decision N ° 2064/86/ECSC)FORM MDeclaration of supply contract for coal produced in the Community and intended for blast furnace coke manufacture for the Community steel industry ( ¹)Undertaking making declaration(Name of firm - address)Serial No ( ²): Date ( ²): A. PRODUCER (Community undertaking)Country: Undertaking: Mine ( ³): Station/port of departure: Date of contract: Delivery period (duration): Total tonnage covered by contract: Variations from contract: Tonnages for 19 ...................., 19 ...................., 19 .................... Succeeding years: C. FACTORS IN CALCULATING PRODUCER'S PRICE (%)(per metric tonne, tax excluded)(a)Category and grades: List priceTransport costs ( ¹)Delivered price accordingto price listPrice rebateNet invoiced priceActual delivered price(b)Characteristics and adjustmentsfor quality: - Moisture- Ash (dry)- Volatile matter (clean)- Sulphur (dry)- Coking properties (()- Other characteristics (()(c)Other variations from agreedprice (specify): (d)Adjustments on standard quality Content orreference indexPoint value Content orbase indexPoint valueB. CONSIGNEE (Community undertaking)Country: Undertaking: Coking plants ( ³): Station/port of arrival: D. PRICE FACTORS USED AS A REFERENCE TO CALCULATE REBATE(Shown under C (a) per metric tonne, tax excluded in the Community) (%)(a)Country of origin of coking coalCategory and sizefob price (port: ........................)cif price (port: ........................)Handling & other costsTransport costs ( ¹)Price delivered at coking plant(b)Basic characteristics andadjustments for quality: - Moisture- Ash (dry)- Volatile matter (clean)- Sulphur (dry)- Coking properties (()- Other characteristics (()(c)Adjustments on standard quality( ¹) Riders to declared contracts must also be declared to the Commission. ( ²) Running number (from 1) and date to be given by coal-producing undertaking. ( ³) Name and locality. (%) State the currency for prices and costs. ( ¹) Specify the link and means of transport. (() List the criteria. Annex 2 (cont'd) FORM CDeclaration of supply contract for coke produced in the Community and intended for blast furnaces of the Community steel industry ( ¹)Undertaking making declaration(Name of firm-Address)Serial No ( ²): Date ( ²): E. PRODUCERCountry: Undertaking: Coking plant ( ³): Station/port of departure: Date of contract: Total tonnage covered by contract: Variations from contract: Delivery period (duration): Tonnages for 19 ...................., 19 ...................., 19 .................... Succeeding years: G. FACTORS IN CALCULATING PRODUCER'S PRICE (%)(per metric tonne, tax excluded)(a)Size: List priceTransport costsDelivered price accordingto price listPrice rebateNet invoiced priceActual delivered price(b)Basic characteristics andadjustments for quality: - Moisture- Ash (dry)- Sulphur (dry)- Indices (M 40, M 10)- Other characteristics (to be specified)(c)Adjustment on standard quality( ¹) Riders to declared contracts must also be declared to the Commission. ( ²) Running number (from 501) and date of declaration to be given by coke-producing undertaking. ( ³) Name and locality. (%) State the currency for prices and costs. ( ¹) State calculation factors according to following equations: P (k) = (P (c) Ã  Q + K, where P (k) = coke production costs, P (c) = delivered coal price, Q = amount of coal to be charged to produce one metric tonne of coke, K = net cost of coking. (() Specify the link and method of transport. Content orbase indexPoint value Content orbase indexPoint valueF. CONSIGNEECountry: Undertaking: Blast furnace ( ³): Station/port of arrival: H. PRICE FACTORS USED AS A REFERENCE TO CALCULATE REBATE(per metric tonne, tax excluded in the Community) (%)(a)Country of origin of coal fromthird countries: Place cokingPrice of coal delivered at placeof cokingAverage cost of cokeproduced ( ¹)Price ex coking plant of blastfurnace cokeTransport costs (()Price delivered at blast furnace(b)Characteristics of blast furnacecoke and adjustments for quality: - Size- Moisture- Ash (dry)- Sulphur (dry)- Indices (M 40, M 10)- Other characteristics (to be specified)(c)Adjustments on standard qualityAnnex 2 (cont'd)FORM PTDetails of purchasing contract for coal (or coke) from third countries to supply blast furnaces of the Community steel industry ( ¹)Undertaking making declaration(Name of firm - address)Serial No: Date: A. GENERAL INFORMATIONProducing country: Port or station of departure: Date of contract (or rider): Delivery period (duration): Total tonnage covered by contract: Tonnages to be delivered in 19 ...................., 19 ...................., 19 .................... Succeeding years: Variations from contract: B. COUNTRY OF DESTINATION: Port or station of arrival: Content orindexPoint valueC. FACTORS OF DELIVERED PRICE(per metric tonne, tax excluded in the Community, at the date of declaration)(a)Category and sizefob price ( ²)cif price (port ....................) ( ²)Freight ( ³)(b)Characteristics and priceadjustments for quality (%)- Moisture- Ash (dry)- Volatile matter (clean)- Sulphur (dry)- Coking properties ( ¹)- Other characteristics ( ¹)(c) Other variations from agreed price (()( ¹) Declaration to be sent for all contracts or riders to the Director-General for Energy. ( ²) State the currency used in the contract. ( ³) If necessary, deal with this point separately. (%) State price (mine, fob or cif) to which adjustments apply. ( ¹) State the criteria. (() Index adjustment, for example. State main arrangements and formulae. SPA:L111UMBE02.96FF: 1UEN; SETUP: 01; Hoehe: 1412 mm; 298 Zeilen; 5722 Zeichen; Bediener: MARK Pr.: C; Kunde: 37180 England ANNEX 3 (Ref. Article 5 of Decision N ° 2064/86/ECSC)INVESTMENT AIDSCountry: . Coalfield: . Undertaking: . Date: . Year Ã  = . A. Investment aids under Article 5 (Individual investment projects)Project: (a) .............................. (particulars on separate sheet)1. Probable amount of non-repayable aid (........................ million)2. Government credits with interest subsidy3. Credits for which application has been made to the Commission under Article 54 of the ECSC Treaty4. Probable year of completion of project .................. 5. Probable annual production capacity after completion of project (million metric tonnes)6. Estimated profitability of the capital amount investedB. Investment aids under Article 5 (Investment programme)1. Description of investment programme (particulars on separate sheet)2. Financial data (.............................. million)>TABLE>3. Estimated rentability of the capital amount invested. ANNEX 4 (Ref. Article 6 of Decision N ° 2064/86/ECSC)AIDS FOR UNDERGROUND STAFFCountry: . Coalfield: . Undertaking: . Date: . Year Ã  = . 1. Reasons for aids and for amount thereof (on separate sheet)2. Financial data>TABLE>3. Is the total expenditure given under 2 included wholly or partly in the costs of current production?Yes/no. 4. If so, what proportion? ............................ million. (1) Indicate method of payment and payee(s). SPA:L111UMBE03.96FF: 1UEN; SETUP: 01; Hoehe: 518 mm; 80 Zeilen; 1786 Zeichen; Bediener: WILU Pr.: C; Kunde: 37180 Montan England ANNEX 5 (Ref. Article 7 resp. Article 9 (2) and Annex 2 (c) of Decision N ° 2064/86/ECSC)FINANCING OF SOCIAL GRANTS IN THE COAL INDUSTRYCountry: FEDERAL REPUBLIC OF GERMANYFORM 1 a)Date: . Year Ã  = . >TABLE>Annex 5 (cont'd) Class of insurance: Pensions ( ¹)Country: FEDERAL REPUBLIC OF GERMANYFORM 1 b)Date: >TABLE>Annex 5 (cont'd) Class of insurance: Sickness ( ¹)Country: FEDERAL REPUBLIC OF GERMANYFORM 1 c)Date: .>TABLE>Annex 5 (cont'd)> TABLE POSITION>Annex 5 (cont'd) Country: FEDERAL REPUBLIC OF GERMANYFORM 1 d)Date: . >TABLE>The actual charge to the mining industry overall is thus DM ...... million above/below the 'normal charge' under Article 7 of Decision N ° 2064/86/ECSC; of this, DM ...... million (= ...... %) is accounted for by the coal industry. Annex 5 (cont'd) Country: BELGIUMFORM 2 a)Date: . Year Ã  = . >TABLE> SPA:L111UMBE07.96 25. 8. 1986Annex 5 (cont'd) Class of insurance: InvalidityCountry: BELGIUMFORM 2 b)Date: >TABLE>Annex 5 (cont'd) Class of insurance: SicknessCountry: BELGIUMFORM 2 c)Date: . >TABLE> Annex 5Country: BELGIUMFORM 2 d)Date: . IV. SUMMARY(Bfrs million) >TABLE>The actual charge to the mining industry overall is thus Bfrs ...... million above/below the 'normal charge' under Article 7 of Decision N ° 2064/86/ECSC; of this, Bfrs. ...... million (= ...... %) is accounted for by the coal industry. SPA:L111UMBE07.96FF: 1UEN; SETUP: 01; Hoehe: 488 mm; 103 Zeilen; 1896 Zeichen; Bediener: MIKE Pr.: C; Kunde: 37180 Montan England SPA:L111UMBE08.96 25. 8. 1986Annex 5 (cont'd) Country: FRANCEFORM 3 a)Date: . Year Ã  = . >TABLE>Annex 5 (cont'd)Class of insurance: Pensioners' supplementaryinsurance Country: FRANCEFORM 3 b)Date: . II. SUPPLEMENTARY INSURANCE>TABLE>>TABLE>>TABLE> SPA:L111UMBE09.95 28. 8. 1986Annex 5 (cont'd)Class of insurance: Invalidity/old ageCountry: FRANCEFORM 3 c)Date: > TABLE POSITION>Annex 5 (cont'd) Class of insurance: Sickness/maternity/deathCountry: FRANCECountry: (Gainfully employed only: Country: cash benefits)FORM 3 d)Date: >TABLE> SPA:L111UMBE10.95 28. 8. 1986Annex 5 (cont'd) Class of insurance: Sickness/maternity/death(cont'd)Country: FRANCE (Gainfully employed and others covered + pensioners and others covered - benefits in kind and death grant)FORM 3 e)Date: . >TABLE>Annex 5 (cont'd) Country: FRANCEFORM 3 f)Date: . (FF million)>TABLE> SPA:L111UMBE11.96 28. 8. 1986Annex 5(cont'd)>TABLE> Annex 5 (cont'd) Country: SPAINFORM 5 a)Date: . Year Ã  = . >TABLE> SPA:L111UMBE12.95 28. 8. 1986>Annex 5 (cont'd)Branch: Social insuranceCountry: SPAINFORM 5 b)Date: . >TABLE>Annex 5 (cont'd) Country: PORTUGALFORM 6 a)Date: . Year Ã  = . >TABLE> SPA:L111UMBE13.95 28. 8. 1986Annex 5 (cont'd)Branch: Social insuranceCountry: PORTUGALFORM 6 b)Date: . >TABLE>million Esc Difference= million EscAnnex 5 (cont'd)Country: ITALYFORM 7 a)Date: . Year Ã  = . >TABLE> SPA:L111UMBE14.95 28. 8. 1986Annex 5 (cont'd)Branch: Social insuranceCountry: ITALYFORM 7 b)Date: . >TABLE>= million Lit Difference= million Lit ANNEX 6 (Ref. Article 8 resp. Annex 1 and Annex 2 (d) of Decision N ° 2064/86/ECSC)INHERITED LIABILITIES Country: . Coalfield: . Undertaking: . Date: . Year Ã  = . >TABLE> ANNEX 7 (Ref. Article 9 (2) and Annex 2 (a) and (b) of Decision N ° 2064/86/ECSC)OTHER MEASURES IN AID OF THE COAL INDUSTRYCountry: . Date: >TABLE> ANNEX 9 EXPLANATORY NOTES TO FORMS IN ANNEXES 1 to 81. The basic data and itemized calculations with regard to State measures for the financing of social security benefits should be notified on the forms in Annex 5. The 'normal charge' referred to in Article 7 of Decision N ° 2064/86/ECSC should be calculated according to the following formula: CM =PMPG Ã  CGwhere: CM= normal charge per person employed in the mines scheme, PM= benefit per beneficiary in the mines scheme, PG= benefit per beneficiary in the general scheme, CG= charge per person employed in the general scheme. 2. Indirect financial measures in aid of the Community coal industry should be notified on the form inAnnex 7. SPA:L111UMBE16.96FF: 1UEN; SETUP: 01; Hoehe: 483 mm; 69 Zeilen; 1738 Zeichen; Bediener: MIKE Pr.: C; Kunde: 37180 Montan England